Citation Nr: 0815238	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to February 19, 
1997, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to November 24, 
1997, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  

3.  Entitlement to an increased evaluation for PTSD in excess 
of 70 percent from February 19, 1997, to November 24, 1997.   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970.  This matter arises before the Board of 
Veterans' Appeals (Board) on appeal from January 1998 and 
July 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2004, the Board granted a 100 percent evaluation 
for PTSD and remanded the remaining issues on appeal to the 
RO for additional development. 

In March 2004, the RO issued a rating action implementing the 
February 2004 100 percent award for PTSD.  The RO assigned an 
effective date of February 2, 1998, for the 100 percent 
rating.  Thus, from February 19, 1997, until February 2, 
1998, a 70 percent evaluation remained in effect.

In January 2006, the Board denied entitlement to an effective 
date prior to February 19, 1997, for the assignment of a 70 
percent rating for post- traumatic stress disorder (PTSD) and 
granted an effective date of November 24, 1997 and no 
earlier, for TDIU.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court), and in a June 2007 Order, the Court granted a Joint 
Motion by the parties for remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In January 1998, the RO denied entitlement to an increased 
rating (in excess of 50 percent) for PTSD.  The veteran filed 
a timely notice of disagreement with that rating decision.  

In July 1999, the RO granted entitlement to TDIU, effective 
June 23, 1998.  Also in July 1999, the RO increased the 
rating for PTSD from 50 to 70 percent, effective February 19, 
1997.  The July 1999 RO increase to 70 percent for PTSD was 
less than the maximum benefit available under VA laws and 
regulations, and the claim remained on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the RO issued a 
statement of the case (SOC) on August 17, 1999.  On October 
14, 1999, the RO received a letter from the veteran's 
attorney in which the SOC issued on August 17, 1999, is 
referenced; and the Board in January 2006 accepted this 
submission as a timely substantive appeal.  

In February 2004, the Board granted the increased rating 
claim.  Specifically, the Board determined that the criteria 
for a 100 percent schedular rating for PTSD had been met.  
The Board remanded the other claims for additional 
development.  Those issues were characterized as entitlement 
to an effective date earlier than February 19, 1997, for the 
assignment of a 70 percent rating for PTSD and entitlement to 
an effective date earlier than June 23, 1998, for TDIU.  
While the case was in remand status, in August 2004, the RO 
assigned an effective date of February 2, 1998 for the 
veteran's 100 percent schedular rating.  

In January 2006, the Board characterized the issues on appeal 
as entitlement to an effective date prior to February 19, 
1997, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD), and entitlement to an 
effective date prior to February 2, 1998, for TDIU.  It 
denied the earlier effective date prior to February 19, 1997, 
for the assignment of a 70 percent rating for PTSD, and 
granted an effective date of November 24, 1997, and no 
earlier for the TDIU.  The Board noted that the grant of a 
100 percent schedular rating had changed the scope of the 
issue as it rendered the claim for an earlier effective date 
for TDIU moot, to an extent.  VA O.G.C. Prec. Op. No. 6-99, 
64 Fed. Reg. 52375 (1999) (a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect).  Specifically, the grant of the 100 percent 
schedular rating was noted not to foreclose the possibility 
that the veteran could be awarded TDIU prior to February 2, 
1998.  The veteran appealed the January 2006 Board decision 
to the Court which remanded the claim.  The Court found that 
the Board did not address the veteran's contention that he is 
entitled to an increased rating for PTSD in excess of 70 
percent for the period of February 19, 1997 to June 23, 1998, 
and that this could possibly include one year prior under 38 
C.F.R. § 3.400(O)(2).  It was noted that the veteran raised 
this claim in his July 2000 notice of disagreement.  

The veteran has been granted a 100 percent evaluation 
effective from February 2, 1998, and a TDIU effective from 
November 24, 1997.  Thus the RO should consider whether an 
evaluation in excess of 70 percent is warranted from February 
19, 1997 to November 24, 1997.  

The Court also noted that, while the Board indicated in its 
decision that a February 14, 1994, informal claim for PTSD 
was of record, the impact of this on the effective date 
claims was not discussed.  Further, the Court stated that the 
Board must discuss its obligations, if any, to provide notice 
to the veteran and an opportunity to respond to the finding 
of the informal claim prior to issuing its decision, as well 
as any obligations if any to remand the case to the RO for an 
initial determination of the effective date issues following 
the discovery of the 1994 informal claim.  

The veteran has never received any VCAA notice with respect 
to an increased rating.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Additionally regarding claims for an increased rating, the RO 
must also send the veteran notice consistent with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), advising him that to 
substantiate the claim, he must provide or ask VA to obtain 
medical or lay evidence demonstrating a worsening of the 
disability and the effect that worsening has on his 
employment and daily life.  Also, if the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.
Finally, since notice that complies with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) has not been provided, such 
notice should be sent to the veteran.  

Furthermore, because development of the veteran's claim of 
entitlement to a rating in excess of 70 percent for PTSD from 
February 19, 1997, to November 24, 1997, may result in the 
submission of evidence demonstrating unemployability prior to 
the current effective date assigned for his TDIU award, and 
may also demonstrate that the criteria for a 100 percent 
evaluation were factually ascertainable from an earlier date, 
it is determined that all issues on appeal are inextricably 
intertwined.  Therefore, a decision as to the effective date 
claims will be deferred pending readjudication of the 
veteran's increased rating claim.  This is in accordance with 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which 
the Court recognized that inextricably intertwined claims 
should not be adjudicated piecemeal. 


Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the claim for an increased rating for 
PTSD beyond 70 percent from February 19, 
1997 to February 2, 1998.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A; 38 
C.F.R. § 3.159.  Specifically, notify the 
veteran of the evidence and information 
necessary to substantiate his claim, of 
the respective obligations that he and VA 
bear in the production or obtaining that 
evidence or information, and tell him 
that he should provide VA with any 
evidence in his possession that pertains 
to the claim.  In particular, the RO is 
requested to follow the dictates of 
Vazquez-Flores v. Peake, and to send the 
veteran notice that includes an 
explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Adjudicate the issue of entitlement 
to an increased evaluation for PTSD from 
February 19, 1997, to November 24, 1997, 
with application of all appropriate laws 
and regulations.  Then readjudicate the 
remaining issues on appeal, specifically 
entitlement to an effective date prior to 
February 19, 1997, for the assignment of 
a 70 percent rating for post-traumatic 
stress disorder, and entitlement to an 
effective date prior to November 24, 
1997, for a total disability rating based 
on unemployability due to service-
connected disability, after undergoing 
any additional development deemed 
appropriate, and considering all of the 
evidence of record.  If any decision 
rendered is adverse to the veteran, issue 
a supplemental statement of the case, and 
afford him an appropriate time to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



